As filed with the Securities and Exchange Commission on August 29, Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Capital Product Partners L.P. (as specified in its charter) Republic of The Marshall Islands (State or other jurisdiction of incorporation or organization) 4412 (Primary Standard Industrial Classification of Code Number) 3 Iassonos Street Piraeus, 18537 Greece Telephone:+30 (Address and telephone number of registrant’s principal executive offices) Not Applicable (I.R.S. Employer Identification Number) CT Corporation System 111 Eighth Avenue, 13th Floor New York, NY 10011 Telephone: (Name, address and telephone number of agent for service) With copies to: Gregory M. Shaw, Esq. Cravath, Swaine & Moore LLP CityPoint One Ropemaker Street London EC2Y 9HR United Kingdom +44 (telephone number) +44 (facsimile number) Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement. If only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box.¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box.o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum aggregate price per unit Proposed maximum aggregate offering price Amount of registration fee Primary Offering: Common units representing limited partnership interests (1) (1) $300,000,000(1)(2) $11,790 Secondary Offering: Subordinated units of the selling unitholder representing limited partnership interests 8,805,522 $15.29(3) $134,636,431(2) $5,291 Common units of the selling unitholder representing limited partnership interests 11,304,651(4) $15.29(3) $38,211,682(2)(4) $1,502 (1) An indeterminate principal amount or number of our units may be issued in primary offerings from time to time at indeterminate prices, with an aggregate offering price not to exceed $300,000,000. (2) Estimated solely for the purposes of calculating the registration fee pursuant to Rule 457(o) of the securities Act. (3) Estimated based on the high and low prices of the common units on August 25, 2008, as reported on the Nasdaq Global Market, solely for the purpose of calculating the registration fee pursuant to Rule 457(i) of the Securities
